IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
  THOMAS HORNE, INDIVIDUALLY AND THOMAS HORNE FOR ATTORNEY
   GENERAL COMMITTEE (SOS FILER ID 2010 00003); KATHLEEN WINN,
         INDIVIDUALLY, AND BUSINESS LEADERS OF ARIZONA
                   (SOS FILER ID 2010 00375),
                        Plaintiffs/Appellants,

                                   v.

          SHEILA SULLIVAN POLK, YAVAPAI COUNTY ATTORNEY,
                          Defendant/Appellee.

                          No. CV-16-0052-PR
                          Filed May 25, 2017

          Appeal from the Superior Court in Maricopa County
              The Honorable Crane McClennen, Judge
                         No. LC2014-000255
                             VACATED

                      Memorandum Decision of the
                     Court of Appeals, Division One
                            1 CA-CV 14-0837
                           Filed Feb. 23, 2016
                               VACATED

COUNSEL:

Dennis I. Wilenchik (argued), Wilenchik & Bartness, P.C., Phoenix,
Attorneys for Thomas Horne and Tom Horne for Attorney General
Committee; Timothy A. La Sota (argued), Timothy A. La Sota, PLC,
Phoenix, Attorneys for Kathleen Winn and Business Leaders of Arizona

Sheila Sullivan Polk, Yavapai County Attorney, Benjamin D. Kreutzberg
(argued), Deputy County Attorney, Prescott, Attorneys for Sheila Sullivan
Polk

Dominic E. Draye, Solicitor General, Jennifer M. Perkins, Assistant
Attorney General, Phoenix, Attorneys for Amicus Curiae Arizona Solicitor
General
                            HORNE V. POLK
                           Opinion of the Court

Paul V. Avelar, Timothy D. Keller, Keith E. Diggs, Institute for Justice,
Tempe, Attorneys for Amicus Curiae Institute for Justice



JUSTICE BOLICK authored the opinion of the Court, in which CHIEF
JUSTICE BALES, VICE CHIEF JUSTICE PELANDER, JUSTICE BRUTINEL,
and JUDGES ECKERSTROM, HOWARD, and WRIGHT joined. ∗

JUSTICE BOLICK, opinion of the Court:

¶1            In this case involving substantial consequences for alleged
violations of campaign finance laws, we hold that due process does not
permit the same individual to issue the initial decision finding violations
and ordering remedies, participate personally in the prosecution of the case
before an administrative law judge (“ALJ”), and then make the final agency
decision that will receive only deferential judicial review.

                           I.      BACKGROUND

¶2             On June 27, 2013, acting pursuant to A.R.S. § 16-924(A) (2011)
repealed by 2016 Ariz. Sess. Laws, ch. 79, § 10 (2d Reg. Sess.), Arizona
Secretary of State Ken Bennett determined that there was reasonable cause
to believe that Attorney General Thomas Horne, Kathleen Winn, who
served as Community Outreach Director of the Attorney General’s Office,
and two campaign committees (collectively “Appellants”) had violated
Arizona campaign finance laws, specifically A.R.S. §§ 16-901(14), -905, -913,
-915, -917, and -919. The Secretary accordingly notified Solicitor General
Robert L. Ellman, who appointed Sheila Polk as Special Arizona Attorney
General because the Attorney General and one of his staffers were subjects
of the notice, and “an appearance of impropriety would arise if the Arizona



∗Justices Ann A. Scott Timmer, Andrew W. Gould, and John R. Lopez IV
have recused themselves from this case. Pursuant to article 6, section 3 of
the Arizona Constitution, the Honorable Peter J. Eckerstrom, Chief Judge
of the Arizona Court of Appeals, Division Two, the Honorable Joseph W.
Howard, Judge of the Arizona Court of Appeals, Division Two, and the
Honorable Timothy M. Wright, Judge of the Gila County Superior Court,
were designated to sit in this matter.
                                     2
                             HORNE V. POLK
                            Opinion of the Court

Attorney General’s Office investigated the alleged campaign finance
violation.”

¶3            Following investigation, pursuant to A.R.S. § 16-924(A), Polk
issued a twenty-five-page order finding that Appellants had violated
Arizona campaign finance statutes by illegally coordinating campaign
expenditures, exceeding contribution limits, and collecting illegal
contributions. Polk directed Appellants to amend their campaign finance
reports and ordered Horne and his campaign to refund contributions
totaling approximately $397,000. The order stated that if the Appellants
failed to take the specified actions within twenty days, “this Office will
issue an Order Assessing a Civil Penalty pursuant to A.R.S. § 16-924(B). The
violation of the contribution limit carries a civil penalty of three times the
amount of money of the violation. A.R.S. § 16-905(J).”

¶4            Appellants requested an administrative hearing pursuant to
A.R.S. § 16-924(A). After a three-day evidentiary hearing, the ALJ issued a
decision finding that Polk had failed to prove illegal coordination and
recommending that Polk vacate her compliance order.

¶5             Pursuant to A.R.S. § 41-1092.08(B) (2000), Polk issued her final
administrative decision, which rejected the ALJ recommendation and
affirmed her prior compliance order. Polk accepted all of the ALJ’s findings
of fact and rejected in part the ALJ’s conclusions of law.

¶6             Appellants appealed to the Maricopa County Superior Court,
challenging Polk’s decision and the constitutionality of Arizona’s campaign
contribution limits. Neither side requested an evidentiary hearing. The
court affirmed Polk’s decision, finding that substantial evidence supported
it and rejecting challenges to the statutory scheme.

¶7           Appellants appealed to the court of appeals.          Polk’s
answering brief acknowledged a fact previously unknown to Appellants:
“Admittedly, the Yavapai County Attorney was involved with the
prosecution of the case, by assisting with the preparation and strategy.”
Appellants argued that Polk’s role as advocate and adjudicator violated
their due process rights.

¶8            The court of appeals affirmed the superior court, concluding
that “[b]ecause there was evidence in the record supporting Polk’s finding

                                      3
                            HORNE V. POLK
                           Opinion of the Court

that Horne and Winn coordinated . . . , we find no abuse of discretion.”
Horne v. Polk, 1 CA-CV 14-0837, at *5 ¶ 12 (Ariz. App. Feb. 23, 2016). The
court rejected Appellants’ due process claim, relying on Comeau v. Arizona
State Board of Dental Examiners, 196 Ariz. 102, 108 ¶ 26, 993 P.2d 1066, 1072
(App. 1999) (“An agency is permitted to combine some functions of
investigation, prosecution, and adjudication unless actual bias or partiality
is shown.”). Horne, 1 CA-CV 14-0837, at *5–6 ¶ 13. The court concluded,
“In this case, appellants make no showing of actual bias. Accordingly, their
due process rights were not violated.” Id. at *6 ¶ 13.

¶9             We granted review of the due process issue, which is of
statewide importance and likely to recur. We have jurisdiction under
article 6, section 5(3) of the Arizona Constitution and A.R.S. § 12-120.24.
Because we consider only the constitutionality of the procedure under
which Appellants’ statutory violations were determined, our review is de
novo. Gallardo v. State, 236 Ariz. 84, 87 ¶ 8, 336 P.3d 717, 720 (2014).

                             II.    DISCUSSION

             A. Statutory Scheme

¶10           Arizona’s Administrative Procedure Act (“APA”), title 41,
chapter 6, is generally silent about how agency charges or complaints are
initiated. In the context of campaign finance violations, § 16-924(A)
prescribes that where there is “reasonable cause to believe that a person is
violating any provision of this title” in connection with a statewide office,
the “secretary of state shall notify the attorney general.” The Attorney
General, in turn, “may serve on the person an order requiring compliance
with that provision. The order shall state with reasonable particularity the
nature of the violation and shall require compliance within twenty days
from the date of issuance of the order.” Id.

¶11           Section 16-924(A) further provides that the alleged violator
has twenty days to request a hearing pursuant to the APA, for which
administrative adjudication procedures are set forth in A.R.S. § 41-1092 et
seq. Once the ALJ issues a decision, “the head of the agency, executive
director, board or commission may review the decision and accept, reject or
modify it.” A.R.S. § 41-1092.08(B). Where an agency has a board or
commission whose members are appointed by the governor, it “may review


                                     4
                             HORNE V. POLK
                            Opinion of the Court

the decision of the agency head . . . and make the final administrative
decision.” A.R.S. § 41-1092.08(C).

¶12          Ordinarily, nothing in the APA would necessitate having an
agency head make both an initial and final legal determination. Here, the
interplay between the campaign finance statute and the APA placed Polk
in the position of issuing the initial order and then making the final
determination. She also participated in the prosecution of the case before
the ALJ. And under these circumstances, there was no board or
commission to review Polk’s final decision. 1

¶13           An aggrieved party may appeal an adverse agency decision
to the superior court, but the court’s review is deferential. Section 12-910(E)
provides that the court “shall affirm the agency action unless after
reviewing the administrative record and supplementing evidence
presented at the evidentiary hearing the court concludes that the action is
not supported by substantial evidence, is contrary to law, is arbitrary and
capricious or is an abuse of discretion.” The court affirms the agency’s
factual findings if they are supported by substantial evidence, “even if the
record also supports a different conclusion.” Gaveck v. Ariz. State Bd. of
Podiatry Exam’rs, 222 Ariz. 433, 436 ¶ 11, 215 P.3d 1114, 1117 (App. 2009).




1 Polk notes that the federal APA contains an exception allowing an agency
head, unlike other employees, to both participate in investigative or
prosecuting functions and participate or advise in the agency review or
decision. 5 U.S.C. § 554(d). Arizona’s APA contains no such exception.
Arizona’s APA tacitly recognizes the potential for conflict arising from
agency officials performing certain multiple roles in the administrative
adjudication process. Section 41-1092.06(B) provides that in the context of
informal settlement conferences, the agency must be represented by “a
person with the authority to act on behalf of the agency,” and the “parties
participating in the settlement conference shall waive their right to object to
the participation of the agency representative in the final administrative
decision.”
                                      5
                             HORNE V. POLK
                            Opinion of the Court

              B. Due Process

¶14           Combining prosecutorial and adjudicative functions in the
same agency official gives rise to due process concerns. A single agency
may investigate, prosecute, and adjudicate cases, and an agency head may
generally supervise agency staff who are involved in those functions. See,
e.g., Withrow v. Larkin, 421 U.S. 35, 53 (1975) (“administrative agency [can]
investigate facts, institute proceedings, and then make the necessary
adjudications”). However, where an agency head makes an initial
determination of a legal violation, participates materially in prosecuting the
case, and makes the final agency decision, the combination of functions in
a single official violates an individual’s Fourteenth Amendment due
process right to a neutral adjudication in appearance and reality. That due
process violation is magnified where the agency’s final determination is
subject only to deferential review. 2

¶15          The general parameters for due process are set forth in
Mathews v. Eldridge, 424 U.S. 319 (1976). There, the United States Supreme
Court held that the constitutional sufficiency of administrative procedures
is determined by three factors:

                 First, the private interest that will be affected
                 by the official action; second, the risk of an
                 erroneous deprivation of such interest
                 through the procedures used, and the
                 probable value, if any, of additional or
                 substitute procedural safeguards; and
                 finally, the Government’s interest, including
                 the function involved and the fiscal and
                 administrative burdens that the additional
                 or substitute procedural requirement would
                 entail.

2 As Appellants did not raise or argue a distinct state constitutional claim,
we have no occasion to determine whether the due process provision in
Arizona’s Declaration of Rights, Ariz. Const. art. 2, § 4, provides greater
protection in this context than the Fourteenth Amendment. Cf. Garris v.
Governing Bd. of S.C. Reinsurance Facility, 511 S.E.2d 48, 54 (S.C. 1998)
(holding that the state constitution provides greater procedural protections
in administrative proceedings than federal due process).
                                      6
                              HORNE V. POLK
                             Opinion of the Court

Id. at 335.

¶16           In this context, where the government seeks repayment of
substantial campaign contributions that the private parties contend were
legal (and, indeed, constitutionally protected), due process requires a
neutral decisionmaker. Although Appellants have not alleged actual bias,
once an official determines that a legal violation has occurred, that official
can be expected to develop a will to win at subsequent levels of
adjudication. At minimum, in the context of a regulatory agency
adjudication, a process that involves the same official as both an advocate
and the ultimate administrative decisionmaker creates an appearance of
potential bias. See, e.g., Botsko v. Davenport Civil Rights Comm’n, 774 N.W.2d
841, 849 (Iowa 2009) (“[T]he primary purpose of separating prosecutorial
from adjudicative functions” in an administrative agency “is to screen the
decisionmaker from those who have a ‘will to win.’”). On the other hand,
barring an agency head who makes an ultimate decision from having even
general supervisory authority over agency employees involved in the
prosecution of a case would unduly hamper agency operations. Due
process will be satisfied if the agency head who serves as the ultimate
adjudicator does not also serve in an advocacy role in the agency
proceedings.

¶17           The right to a neutral adjudicator has long been recognized as
a component of a fair process. One cannot both participate in a case (for
instance, as a prosecutor) and then decide the case. Blackstone observed
that a judge must not rule in a cause in which he is a party, “because it is
unreasonable that any man should determine his own quarrel.” Am. Gen.
Ins. Co. v. Fed. Trade Comm’n, 589 F.2d 462, 463 (9th Cir. 1979) (quoting
Blackstone, Commentaries on the Laws of England, I, 91). In In re Murchison,
349 U.S. 133, 136 (1955), the United States Supreme Court recognized the
due process principle that “no man can be a judge in his own case and no
man is permitted to try cases where he has an interest in the outcome.”
Murchison entailed a “one-man grand jury,” in which a judge acting as a
grand jury charged two witnesses with perjury and then convicted them,
which the Court held violated due process. Id. at 133–34. Because the judge
was “part of the accusatory process,” he “cannot be, in the very nature of
things, wholly disinterested in the conviction or acquittal of those accused.”
Id. at 137. “Fairness of course requires an absence of actual bias in the trial
of cases. But our system of law has always endeavored to prevent even the
probability of unfairness.” Id. at 136; accord Marshall v. Jerricho, Inc., 446 U.S.

                                        7
                             HORNE V. POLK
                            Opinion of the Court

238, 243 (1980) (“[J]ustice must satisfy the appearance of justice, and this
stringent rule may sometimes bar trial by judges who have no actual bias
and who would do their very best to weigh the scales of justice equally
between contending parties.” (internal citation and quotation marks
omitted)). The process was impermissibly tainted by the judge performing
both prosecution and adjudication functions.

¶18           The Court in Withrow, 421 U.S. at 46, applied those principles
to the administrative context. There, a state licensing board notified a
physician that it would commence an investigative proceeding to consider
possible violations of his medical license. Id. at 37–39. The physician
challenged the board’s combined investigatory and adjudicatory functions
as a due process violation. Id. at 39. The Court noted that although
“situations have been identified in which experience teaches that the
probability of actual bias on the part of the judge or decisionmaker is too
high to be constitutionally tolerable,” the “contention that the combination
of investigative and adjudicative functions necessarily creates an
unconstitutional risk of bias in administrative adjudication has a much
more difficult burden,” given “the presumption of honesty and integrity.”
Id. at 47.

¶19            The Court distinguished Murchison on the basis that there
“the judge in effect became part of the prosecution and assumed an
adversary position,” and observed that Murchison did not stand for the
“broad rule that the members of an administrative agency may not
investigate the facts, institute proceedings, and then make the necessary
adjudications.” Id. at 53. The Court noted that an “initial charge or
determination of probable cause and the ultimate adjudication have
different bases and purposes,” thus the same agency may perform both
functions. Id. at 58. However, the Court cautioned, “[t]hat the combination
of investigative and adjudicative functions does not, without more,
constitute a due process violation, does not, of course, preclude a court from
determining from the special facts and circumstances present in the case
before it that the risk of unfairness is intolerably high.” Id.

¶20            Here, the combination of prosecutorial and adjudicative
functions not just in a single agency but in the same official presents
“special facts and circumstances” creating an intolerable risk of unfairness.
The initial determination of a legal violation here was not akin to a judge
finding probable cause to proceed to trial and then reaching a final decision

                                      8
                              HORNE V. POLK
                             Opinion of the Court

after an adversarial process in which the judge was not an advocate.
Rather, under the statutory scheme, the Secretary of State made the
probable cause finding. Polk then commenced investigation and issued a
lengthy decision finding a legal violation and ordering compliance, which
would have been a final determination had Appellants not appealed. In the
subsequent ALJ proceeding, Polk admittedly “was involved with the
prosecution of the case, by assisting with the preparation and strategy.”
Thereafter, she issued a final administrative determination affirming her
prior order and rejecting most of the ALJ’s conclusions of law. So we have
here not only a single agency performing accusatory, advocacy, and
adjudicatory functions, but the same individual performing all three
functions. As Withrow characterized the circumstances in Murchison, “the
judge in effect became part of the prosecution and assumed an adversary
position.” Withrow, 421 U.S. at 53. Beyond even that, Polk was in the
position to affirm the very determination and order that she initially issued.
See also id. (describing denial of due process where judge could rely on his
own “[personal] knowledge and impression . . . that could not be tested by
adequate cross-examination” (internal quotation marks omitted)).

¶21            Other decisions further inform our analysis. Concrete Pipe &
Products of California, Inc. v. Construction Laborers Pension Trust, 508 U.S. 602
(1993), pertains to pension plans, but its reasoning applies here. The federal
statutory scheme entailed an adjudication of withdrawal liability by
pension trustees, who have a fiduciary duty to the integrity of the pension
plans, but the Court concluded that sufficient safeguards were present to
ensure due process. Id. at 619–20. The initial liability determination was
made by the trustees, who “act only in an enforcement capacity,” id. at 619,
and whose decision was reviewed by a neutral arbitrator applying a
preponderance of the evidence standard. Id. at 611. “Where an initial
determination is made by a party acting in an enforcement capacity,” the
Court ruled, “due process may be satisfied by providing for a neutral
adjudicator to conduct a de novo review of all factual and legal issues.” Id.
at 618 (internal quotation marks omitted). By contrast, “[c]learly, if the
initial view of the facts based on the evidence derived from nonadversarial
processes as a practical or legal matter foreclosed fair and effective
consideration at a subsequent adversary hearing leading to ultimate
decision, a substantial due process question would be raised.” Withrow, 421
U.S. at 58.



                                       9
                              HORNE V. POLK
                             Opinion of the Court

¶22           Here the initial determination was subject to de novo review
by the ALJ, but the ALJ’s determination was not final. Rather, the initial
decisionmaker returned to make the final decision. “Even appeal and a trial
de novo will not cure a failure to provide a neutral and detached
adjudicator.” Concrete Pipe, 508 U.S. at 618. The superior court review
available from the final agency decision here falls far short of that.

¶23           More recently, in Williams v. Pennsylvania, 136 S. Ct. 1899,
1908–09 (2016), the Court found a defendant’s due process rights were
violated when a prosecutor who approved the decision to seek the death
penalty later served as a supreme court justice in a habeas petition arising
from the same crime. “Of particular relevance to the instant case, the Court
has determined that an unconstitutional potential for bias exists when the
same person serves as both accuser and adjudicator in a case.” Id. at 1905.
Where “a prosecutor who participates in a major adversary decision” or “a
judge has served as an advocate for the State in the very case the court is
now asked to adjudicate,” a serious question arises concerning whether the
adjudicator, despite best efforts, could untether from his or her previous
position and render a fair judgment. Id. at 1906. Here, the fact that Polk
“had a direct, personal role in the [Appellants’] prosecution,” id., likewise
violates due process.

¶24             The reasoning of the Williams dissenters also supports our
conclusion. Chief Justice Roberts distinguished the basis for the due
process violation in Murchison, where “the judge (sitting as grand jury)
accused the witnesses of contempt, and then (sitting as judge) presided over
their trial on that charge.” Id. at 1913 (Roberts, C.J., dissenting). In Williams,
by contrast, it was “abundantly clear” that the justice “had not made up his
mind about either the contested evidence or the legal issues under review,”
because he had not “previously made any decision with respect to that
evidence in his role as prosecutor.” Id. at 1914. Likewise, Justice Thomas
observed in Williams that “[b]roadly speaking, Murchison’s rule
constitutionalizes the early American statutes requiring disqualification
when a single person acts as both counsel and judge in a single civil or
criminal proceeding.” Id. at 1920 (Thomas, J., dissenting). He emphasized
that a due process violation occurs only where the “same person . . . act[s]
as counsel and adjudicator in the same case.” Id. at 1919 (highlighting the
separation between the original decision to approve the request to seek the
death penalty and the current civil proceeding regarding timeliness of a
stay action). In this case, Polk made her views on the evidence and legal

                                       10
                              HORNE V. POLK
                             Opinion of the Court

issues very clear in her initial twenty-five-page order, and she subsequently
affirmed that very order in the same case after participating in the
prosecution.

¶25            These cases instruct that the combination of accusatory,
advocacy, and adjudicative roles in a single agency official violates due
process. Other courts have followed that instruction. Synthesizing the
cases as we have, the Iowa Supreme Court held in Botsko that the conduct
of the civil rights commission’s director in advocating on behalf of the
complainant and then participating in the commission’s closed
adjudicatory proceeding violated due process. 774 N.W.2d at 849–50.
Therein, the court articulated the applicable constitutional boundaries.
Applying Withrow, it concluded that “there is no due process violation
based solely upon the overlapping investigatory and adjudicatory roles of
agency actors.” Id. at 849. “A more serious problem, however, is posed
where the same person within an agency performs both prosecutorial and
adjudicative roles.” Id.; see also Am. Gen., 589 F.2d at 464–65 (the order “is
infected with invalidity” because a commissioner participated as counsel in
earlier proceedings, even though that participation may have been
“superficial rather than substantial”); Trans World Airlines, Inc. v. Civil
Aeronautics Bd., 254 F.2d 90, 91 (D.C. Cir. 1958) (“The fundamental
requirements of fairness . . . require at least that one who participates in a
case on behalf of any party, whether actively or merely formally by being
on pleadings or briefs, take no part in the decision of that case.”); Nightlife
Partners, Ltd. v. City of Beverly Hills, 133 Cal. Rptr. 2d 234, 248 (Cal. Ct. App.
2003) (observing that combination of investigatory and adjudicatory
functions is “fraught” with problems, especially where “these dual
functions were not held by different sections of a single office, but by a single
individual”).

¶26           Arizona jurisprudence is consistent with those authorities. In
Comeau, a doctor retained by the board investigated the complaint, then
made statements and asked questions before the administrative panel, but
“was not on the panel and did not participate in the discussion that
preceded the panel’s findings and recommendations.” 196 Ariz. at 108 ¶ 27,
993 P.2d at 1072. In Rouse v. Scottsdale Unified School District No. 48, 156 Ariz.
369, 371, 752 P.2d 22, 24 (App. 1987), the court stated that “[t]he precise
question in this case is whether simply joining investigative/prosecutorial
and adjudicative functions results in a partial decision maker. We hold that
it does not.” To the extent that these functions are combined in a single

                                       11
                             HORNE V. POLK
                            Opinion of the Court

agency, we agree that the potential for bias is not intolerable; if they are
performed by the same individual, they violate due process. Cf. Taylor v.
Ariz. Law Enf. Merit Syst. Council, 152 Ariz. 200, 206, 731 P.2d 95, 101 (App.
1986) (“A conflict of interest would clearly arise if the same assistant
attorney general participated as an advocate before the council and
simultaneously served as an advisor to the council in the same matter.”). In
Rouse, the termination decision at issue was initiated by the staff, not the
board that rendered the final decision; and “the board, at the time of the
hearing, had little more than ‘mere familiarity with the facts.’” 156 Ariz. at
373, 752 P.2d at 26. Under such circumstances, the defendant still had a
neutral adjudicator.

¶27            We hold that due process does not allow the same person to
serve as an accuser, advocate, and final decisionmaker in an agency
adjudication. This holding should not unnecessarily impede the efficient
and effective functioning of administrative agencies. As noted, in most
instances, agencies are free under Arizona law to generate their own
processes regarding initiation, investigation, and prosecution of charges or
complaints. The agency head may supervise personnel involved in such
functions; but if she makes the final agency decision, she must be isolated
from advocacy functions and strategic prosecutorial decisionmaking and
must supervise personnel involved in those functions in an arms-length
fashion. See, e.g., Lyness v. Pa. State Bd. of Med., 605 A.2d 1204, 1209, 1211
(Pa. 1992) (“if more than one function is reposed in a single administrative
entity, walls of division [must] be constructed which eliminate the threat or
appearance of bias”; specifically, “placing the prosecutorial functions in a
group of individuals, or entity, distinct from the Board which renders the
ultimate adjudication”).

¶28          Although Appellants do not allege actual bias, the
circumstances here deprived them of due process. Apparently unique in
the context of Arizona administrative law, Arizona’s campaign finance
statute, when joined with the APA, place a single official in the position of
making both an initial and final determination of legal violation, with no
opportunity for de novo review by the trial court. A quasi-judicial
proceeding “must be attended, not only with every element of fairness but
with the very appearance of complete fairness.” Amos Treat & Co. v. Sec. &
Exch. Comm’n, 306 F.2d 260, 266–67 (D.C. Cir. 1962) (holding that a similar
combination of functions violated the “basic requirement of due
process”). Specifically, we hold that when Polk also assumed an advocacy

                                     12
                             HORNE V. POLK
                            Opinion of the Court

role during the ALJ proceedings, the due process guarantee prohibited her
from then serving as the final adjudicator.

                                III.    REMEDY

¶29           Appellants argue that because there was no “valid” decision
by the agency head within thirty days after the ALJ decision, we should
reinstate the ALJ decision as the “final administrative decision” pursuant
to A.R.S. § 41-1092.08(D) (“if the head of the agency . . . does not accept,
reject or modify the administrative law judge’s decision within thirty days,”
it becomes “the final administrative decision”). We disagree. The agency
head took action within the deadline.

¶30            Rather, Appellants are entitled to a determination by a neutral
decisionmaker. See Williams, 136 S. Ct. at 1910; Botsko, 774 N.W.2d at 853;
Nightlife Partners, 133 Cal. Rptr. 2d at 248–49. We therefore remand the
matter to the current Attorney General’s Office, which does not have a
conflict, for a final administrative decision. We express no opinion on the
merits of the case.

¶31            After filing their petition for review, Appellants submitted an
amended request for attorney fees under A.R.S. § 12-348(A)(2), which
allows an award of fees for a party that “prevails by an adjudication on the
merits” in a “court proceeding to review a state agency decision.” Because
the case is remanded, any fee award would be premature as no party has
yet “prevail[ed] by an adjudication on the merits.” Scottsdale Healthcare, Inc.
v. Ariz. Health Care Cost Containment Syst. Admin., 206 Ariz. 1, 8 ¶ 29, 75 P.3d
91, 98 (2003) (alteration in original).

¶32          For the foregoing reasons, we vacate the decisions of the
superior court and court of appeals, and remand the case to the Attorney
General’s Office for further proceedings consistent with this opinion.




                                       13